Citation Nr: 1828724	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  12-30 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to September 1978 with the Coast Guard and from December 1980 to April 1984, in the Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the issue on appeal.


FINDINGS OF FACT

The Veteran's PTSD has not been linked to service by credible supporting evidence that the claimed in-service stressor occurred.  


CONCLUSION OF LAW

The Veteran's current psychiatric disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or assist during the course of this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

II. Service Connection

In order to obtain service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).


Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his PTSD is a result of active service involving air and sea rescue, including the recovery of dead bodies. See May 2008 Statement in Support of Claim for PTSD. Following a review of the record and the Veteran's contentions, the Board finds that service connection for PTSD is not warranted

A March 2008 letter from E. M., a counselor, indicates that the Veteran has been a client of his for 9 months and has a diagnosis of PTSD stemming from past military involvement that has been chronic since his military service and exacerbated by a recent motorcycle accident. Mr. E.M. did not further elaborate on either the stressors related to the PTSD diagnosis or the diagnosis itself. 

An additional March 2008 letter from Dr. K.L. ND, a naturopathic doctor, indicates that the Veteran has been under her care since March 2007 following a motor vehicle accident and the he suffers from PTSD and sees a counselor regularly. This person did not further elaborate on either the stressors related to the PTSD diagnosis or the diagnosis itself.

In his May 2008 PTSD stressor statement, the Veteran claimed his PTSD stressor was related to his involvement in air and sea rescue of distressed and injured and the recovery of dead bodies, both civilian and military. 

A June 2008 letter addressed to the Veteran requested that he provide a 60-day window to include both month and year of each event he attributes to his PTSD stressors. To date, no response has been received regarding this request.

A September 2009 VA treatment record indicates the Veteran sought care for PTSD. He reported his military stressors were due to his work as a "rescue swimmer" and "pilot".

A February 2010 VA treatment note indicates the Veteran reported 10 years of Army Special Forces service, however, military personnel records do not indicate 10 years of service or participation in a Special Forces unit. Indeed, the Veteran's service in the Army was only indicated to be a period of 3 years and 4 months as a helicopter repairer. 

In an April 2010 neuropsychological screening, the Veteran's report included being involved in a February 2010 motorcycle accident and a subsequent personality change as s well as significant stressors because of the accident. A diagnosis of PTSD was based on the variously reported stressors. 

An August 2010 letter from J.W. ARNP indicates that the Veteran was being treated for severe PTSD that is directly related to his service in the 1970s and 1980's. No further clarification was provided regarding the stressors the PTSD diagnosis was based on. 

Social Security Administration (SSA) records received February 2011 indicate the Veteran was found disabled in June 2009 for back related conditions.

In a May 2012 letter, the Veteran was informed that he was scheduled for a PTSD examination. However, subsequent documentation indicates that he failed to report to this examination.

In a June 2014 letter, both the Veteran and his representative were informed that he was scheduled for yet another PTSD examination. Records indicate that the Veteran failed to report for this examination as well. 

A November 2015 letter from the Veteran's representative indicates that he was withdrawing from being the appointed power of attorney. 

The record indicates multiple instances where appropriate VA personnel have attempted to contact the Veteran with no response.

The Board finds that the foregoing evidence does not support entitlement to service connection for PTSD. While the Board notes the numerous diagnoses of PTSD within the record, there is a lack of credible supporting evidence that the Veteran's claimed in-service stressor occurred, as required for PTSD service connection.

Indeed, none of medical personnel who indicated that the Veteran had a diagnosis of PTSD provided any information on the in-service stressors upon which the diagnosis was considered based. Further, the Veteran has presented himself to be an unreliable historian in that regard. In particular, the Veteran has claimed 10 years of Army service when records only indicate service of a little over 3 years. In addition, no Special Forces service is indicated although the Veteran has attested otherwise. While the Board notes the Veteran has been diagnosed with PTSD, service connection cannot be granted in this case because the Veteran has not presented credible supporting evidence of his claimed in-service stressor. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for PTSD, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


